Citation Nr: 0833238	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  05-04 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for right ear conductive 
type hearing loss, currently evaluated as 10 percent 
disabling, to include on an extra-schedular basis, pursuant 
to 38 C.F.R. § 3.321.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel




INTRODUCTION

The veteran had active service from June 1979 to June 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision in which 
the RO denied an increased rating for right ear conductive 
type hearing loss.  The veteran filed a notice of 
disagreement (NOD) in June 2004, and the RO issued a 
statement of the case (SOC) in December 2004.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in January 2005.

Consistent with assertions made by the veteran and on his 
behalf, the  Board has recharacterized the claim on appeal 
(as reflected on the title page).   As the RO has considered 
the provisions of 38 C.F.R. § 3.321 in adjudicating the claim 
on appeal (see December 2004 SOC), the veteran is not 
prejudiced by the Board's recharacterization of the claim in 
this manner.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  August 2007 VA audiological evaluation revealed no worse 
than Level II hearing in the right ear; service connection is 
not in effect for left ear hearing loss.


CONCLUSION OF LAW

The criteria for an increased rating for right ear conductive 
type hearing loss, to include on an extra-schedular basis, 
pursuant to 38 C.F.R. § 3.321, have not been met.  38 
U.S.C.A. §§ 1155, 1160, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.321, 3.383, 3.385, 4.85, 
Diagnostic Code 6100, 4.86 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate an increased 
rating claim: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  22 Vet. App.  at 43-44.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a February 2004 pre-rating letter, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim for an 
increased rating, as well as what information and evidence 
must be submitted by the veteran, and what information and 
evidence would be obtained by VA.  The June 2004 RO rating 
decision reflects the initial adjudication of the claim after 
issuance of the February 2004 letter.  This letter met 
Pelegrini's content of notice requirements, as well as the 
VCAA's timing of notice requirement. 

Post-rating, the December 2004 SOC  set forth  the criteria 
for all higher ratings for hearing loss (which suffices, in 
part, for Dingess/Hartman).  Thereafter, in May 2008, the RO 
provided notice to the veteran responsive to the requirements 
of Vazquez-Flores , and Dingess/Hartman  (as regards 
assignment of an  increased rating for his right ear 
conductive type hearing loss, again setting forth the 
criteria for higher ratings for the disability).  While the 
RO did not provide specific notice pertaining to VA's 
assignment of effective dates, on these facts, the omission 
of such notice is not shown to prejudice the veteran.  
Because the Board herein denies the claim for increased 
rating, no other disability rating or effective date is being 
assigned.  Accordingly, there is no possibility of prejudice 
to the veteran under the notice requirements of 
Dingess/Hartman.  

After issuance of the May 2008 letter, and opportunity for 
the veteran to respond, the June 2008 supplemental SOC (SSOC) 
reflects readjudication of the claim.  Hence, the veteran is 
not shown to be prejudiced by the timing of the latter 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's VA outpatient treatment records and reports of VA 
examinations.  In this regard, the veteran has stated that he 
receives no private medical treatment.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the veteran and by his representative, 
on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the claim on appeal, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of this matter, at this juncture.  
See Mayfield, 20 Vet. App. at 543 (rejecting the argument 
that the Board lacks authority to consider harmless error and 
affirming that the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric evaluation.  Ratings for hearing impairment range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 cycles per second.  To evaluate the degree of disability 
from hearing impairment, the rating schedule establishes 
eleven auditory acuity levels designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Hearing tests are to be conducted without hearing aids, and 
the results of above-described testing are charted on Table 
VI and Table VII.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86: When the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the nonservice-connected ear will be assigned a Roman numeral 
designation for hearing impairment of I, subject to the 
provisions of § 3.383.  38 C.F.R. § 4.85(f)

Effective December 6, 2002, where hearing impairment in the 
service-connected ear is compensable to a degree of 10 
percent or more and the hearing impairment in the other ear 
is considered a disability under § 3.385, the hearing 
impairment in the nonservice-connected ear will be considered 
in evaluating the service-connected disability.  38 U.S.C.A. 
§ 1160(a)(3); 38 C.F.R. 3.383(a)(3); 69 Fed. Reg. 48,148 
(August 9, 2004).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or 
greater; the thresholds for at least three of these 
frequencies are 26 or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The veteran underwent VA-authorized audiological evaluations 
in December 2003, April 2004, and December 2004.  However, 
these evaluations are inadequate for rating purposes.  The 
December 2003 examiner noted that the degree and type of 
hearing loss is unclear because of the questionable validity 
of test results.  The April 2004 examiner noted that the 
veteran's responses were too unreliable to be credible.  
Lastly, the December 2004 examiner noted that a word 
recognition score was not obtained for the right ear and that 
thresholds were elevated by poor PTA/SRT agreement and poor 
agreement with Bekesy tracings.

The veteran underwent another VA-authorized audiological 
evaluation in August 2007.  Although the examiner noted a 
problem with bone conduction audiometry testing, the examiner 
provided air conduction audiometry testing results with no 
such comment.  Thus, these results are deemed valid and 
adequate for rating purposes.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
65
55
50
70
LEFT
75
70
60
75
65

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 90 percent in the left ear.

With respect to the nonservice-connected left ear hearing 
impairment, the August 2007 audiometric evaluation results 
reveal an extent of hearing loss sufficient to constitute a 
disability as defined by 38 C.F.R. § 3.385; however, 
audiometric evaluation has not shown that the right ear meets 
the requirements for a 10 percent rating under Diagnostic 
Code 6100.  Hence, special consideration for compensation as 
a paired organ under 38 C.F.R. § 4.85(f) is not warranted.  
Accordingly, the left ear is assigned a Roman numeral 
designation of Level I hearing.  See 38 C.F.R. § 4.85(f).

As regards the right ear hearing impairment, applying the 
criteria for evaluating right ear hearing loss to the results 
of the August 2007 audiometric evaluation results in a 
designation of Level II hearing in the right ear, based on 
application of the reported findings to Table VI.  These 
findings warrant a 0 percent (noncompensable) rating under 38 
C.F.R. § 4.85, Diagnostic Code 6100. 

The Board notes that the record does not reflect pure tone 
thresholds meeting the definition of an exceptional pattern 
of hearing impairment for the right ear under 38 C.F.R. 
§ 4.86.  

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his right ear conductive 
type hearing loss.  However, it must be emphasized that the 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designation assigned after audiometry results are 
obtained.  Hence, the Board has no discretion in this matter 
and must predicate its determination on the basis of the 
results of the audiological evaluation of record.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In 
other words, the Board is bound by law to apply VA's rating 
schedule based on the veteran's audiometry results.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Furthermore, given the mechanical nature of deriving the 
rating for the veteran's right ear hearing loss, it would 
appear that the provisions of 38 C.F.R. § 3.321 (for 
assignment of a higher rating on an extra-schedular basis, as 
cited to in the December 2004 SOC) would be inapplicable in 
the evaluation of his claim.  However, even if consideration 
of those provisions in rating this disability was  
appropriate, the Board notes that the disability has not 
objectively been shown to markedly interfere with the 
veteran's employment (i.e., beyond that contemplated in the 
assigned rating) or to warrant frequent periods of 
hospitalization, nor has the disability otherwise rendered 
impractical the application of the regular schedular 
standards.  

The Board notes that in August 2006 correspondence, the 
veteran stated that his recently issued hearing aids did not 
help much.  In addition, the August 2007 VA examiner opined 
that the veteran cannot communicate effectively in either a 
social or a vocational environment.  Furthermore, in an 
August 2008 statement, the veteran's representative cites to 
the above opinion and to the provisions of 38 C.F.R. § 3.321.  
However, the December 2003 VA examiner noted that the veteran 
was able to converse without amplification during the history 
intake.  In addition, a September 2007 VA audiology note 
reflects that the veteran was issued new hearing aids and 
that he reported good subjective benefit; and an October 2007 
VA treatment note reflects that, although he was having 
difficulty with his new hearing aids, his hearing was 
markedly improved and overall he was quite happy with them.  
Furthermore, a November 2007 VA audiology note reflects that 
the veteran was tested for a BAHA (bone-anchored hearing 
aid), which he reported sounded much better than his present 
hearing aids, and that he was interested in pursuing the 
surgery to implant them but was concerned about the time it 
might take away from his job.  In this regard, the Board 
points out that he was working.  Moreover, it appears that 
his hearing may be much improved with the new BAHA implants.

In the absence of evidence of any of the factors outlined 
above, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that the 
record presents no basis for staged rating of the disability, 
pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007), and the claim for an increased rating for right ear 
conductive type hearing loss, to include on an extra-
schedular basis, pursuant to 38 C.F.R. § 3.321, must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

An increased rating for right ear conductive type hearing 
loss, to include on an extra-schedular basis, pursuant to 38 
C.F.R. § 3.321, is denied.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


